 



Exhibit 10.1

 

 

(WILSONS LEATHER LOGO) [c98496c9849601.gif]

 

Corporate Leadership Team
Incentive Plan

 

 

As adopted effective March 2, 2005
(Updated September 13, 2005)

 



--------------------------------------------------------------------------------



 



Wilsons Leather
Corporate Leadership Team Incentive Plan
A.       INTRODUCTION AND PURPOSE
          This Plan has been developed to provide opportunities for Wilsons The
Leather Experts Inc. (hereinafter “Wilsons Leather”) to motivate and reward
associates through annual incentive awards. Eligible participants include the
Executive Officers, all Vice Presidents, Directors and all associates below the
Director level that are designated by the Incentive Committee. Cash awards are
based on actual results measured against pre-established corporate financial
objectives (the “Annual Corporate Financial Objectives”). In addition to the
Annual Corporate Financial Objectives, each Executive Officer, unless the
Compensation Committee determines otherwise, will be subject to
position-specific measures (“Annual Individual Performance Measures”) and
eligible participants other than Executive Officers also may be subject to
Annual Individual Performance Measures. Awards are paid in cash to provide an
immediate reward and supplement the Wilsons Leather base compensation program.
Generally, payments are made in March or April following the end of each Plan
Year.
          This plan is intended to be as simple as possible so that the goals
are very clear to all parties. Important features of the Plan are described in
this document. Any questions regarding the interpretation of this Plan, or any
details not covered in this document, will be determined by the Incentive
Committee in its sole discretion.
B.       INCENTIVE PLAN PROVISIONS
1.       ADMINISTRATION
         The Human Resources group administers the Plan. An Incentive Committee,
consisting of the Vice President-Human Resources and the Chief Executive
Officer, selects the participants in the Plan, establishes Targeted Award
Amounts, as defined below, for participants who are not Executive Officers,
resolves disputes on interpretation and application of the Plan except as
otherwise provided in the Plan, and determines which participants, in addition
to Executive Officers, shall have Annual Individual Performance Measures. The
Chief Executive Officer shall determine the Annual Individual Performance
Measures for each participant (other than the Chief Executive Officer) subject
to Annual Individual Performance Measures. The Compensation Committee
establishes Targeted Award Amounts for participants at the Executive Officer
level and shall determine the Annual Individual Performance Measures for the
Chief Executive Officer. The Annual Corporate Financial Objectives for each Plan
Year will be established by the Compensation Committee.

 



--------------------------------------------------------------------------------



 



2.      TERMS OF PARTICIPATION AND PRORATIONS
         Incentive-eligible positions, Targeted Award Amounts, the Annual
Corporate Financial Objectives and any applicable Annual Individual Performance
Measures will be established and communicated, as early as practicable after the
beginning of each Plan Year.
         a.       Eligibility Requirements.
         You must be actively employed by Wilsons Leather or one of its direct
or indirect subsidiaries as of the last day of the Plan Year (not the calendar
year) in order to receive an incentive award payment (“Incentive Award Payment”)
for that year. In addition, in order to receive an Incentive Award Payment for a
Plan Year, you must be in an incentive eligible position as of the last day of
the Plan Year, so that associates who transfer during a Plan Year from an
incentive eligible position to an ineligible position will receive no Incentive
Award Payment for that year. Incentive Award Payments generally will be
distributed in March or April following the close of financial records for the
Plan Year.
         Associates on written warning status either at the end of the Plan Year
or on the date the Incentive Award Payment otherwise would be made will receive
no Incentive Award Payment for that Plan Year. Further, associates terminated on
or after the last day of a Plan Year but prior to the date of the Incentive
Award Payment for such Plan Year for a reason that Wilsons Leather determines to
be for cause will receive no Incentive Award Payment for that Plan Year.
         b.       Pro-rated Awards.
         Part-time associates designated by Wilsons Leather as eligible
participants will be eligible to receive a pro-rata Incentive Award Payment
reflecting their part-time status.
         Associates who become participants during a Plan Year will be eligible
to receive a pro-rated Incentive Award Payment for that year reflecting their
time as an eligible participant.
         Associates who transfer from an eligible position to another eligible
position during a Plan Year will receive a pro-rata Incentive Award Payment
based on the time spent in each of the eligible positions. In this situation,
and any other situation where adjustments in base salary occur throughout the
year, the base salary in, and Targeted Award Amount for, each position will be
used to calculate the pro-rata Incentive Award Payment reflecting time and pay
in each situation.
         In each case, a pro-rated Incentive Award Payment will be paid for a
Plan Year only if all the requirements of Section B.2.a. are satisfied for that
year. For purposes of pro-rating Incentive Award Payments under the preceding
two paragraphs, a transfer or other event that occurs prior to the 15th day of a
month will be deemed to have occurred on the first

2



--------------------------------------------------------------------------------



 



day of that month, and a transfer or other event that occurs on or after the
15th day of a month will be deemed to occur on the first day of the following
month.
         A Company-paid leave-of-absence which exceeds eight weeks will result
in the Incentive Award Payment being pro-rated to reflect time on leave which is
greater than eight weeks. An unpaid leave-of-absence will result in the
Incentive Award Payment being pro-rated for time on unpaid-leave status.
3.      PERFORMANCE MEASURES
         a.       The Annual Corporate Financial Objectives
         The Annual Corporate Financial Objectives shall be established by the
Compensation Committee after the beginning of each Plan Year and shall be based
on operating profit as determined in accordance with generally accepted
accounting principles (after reduction for bonus expense and related taxes) or
on such alternative performance measures as the Compensation Committee shall
determine after the beginning of the Plan Year.
         b.       Annual Individual Performance Measures.
         The Chief Executive Officer shall establish Annual Individual
Performance Measures after the beginning of the Plan Year for each other
Executive Officer, unless the Compensation Committee determines otherwise, and,
in addition, for each eligible participant other than an Executive Officer that
the Incentive Committee determines should be subject to Annual Individual
Performance Measures. The Compensation Committee shall establish Annual
Individual Performance Measures after the beginning of the Plan Year for the
Chief Executive Officer. The Annual Individual Performance Measures may be
objective, subjective or a combination of objective and subjective Annual
Individual Performance Measures that shall be weighted in such manner as shall
be determined by the Chief Executive Officer (or, with respect to Annual
Individual Performance Measures for the Chief Executive Officer, as shall be
determined by the Compensation Committee), provided that Annual Individual
Performance Measures for eligible associates on the merchant staff (“Merchant
Associates”) shall be based on performance against Wilsons Leather’s gross
margin plan (as described in Section B.4.d.).
         c.       Purpose of Performance Measures
         The performance measures will be established with the intent to
motivate and reward our associates for contributions that successfully drive
Wilsons Leather’s businesses.
         d.       Communication
         A personalized award sheet will be provided to each participant, which
outlines the basis upon which incentives will be awarded.

3



--------------------------------------------------------------------------------



 



4.      INCENTIVE AWARD PAYMENTS
         a.       Targeted Award Amount
         A targeted award amount (“Targeted Award Amount”) shall be established
as provided in Section B.1. for each participant each Plan Year, expressed as a
percentage of base salary, as early as practicable after the beginning of the
Plan Year. While your Targeted Award Amount communicated to you as early as
practicable after the beginning of each Plan Year is based on your base salary
established during the annual review process conducted by Wilsons Leather as
early as practicable after the beginning of the Plan Year, your actual Incentive
Award Payment will reflect any changes in your base salary during the Plan Year
(subject to the pro-ration provisions set forth in Section B.2.b).
         Your Targeted Award Amount is the amount of your Incentive Award
Payment which will be earned by you with respect to a Plan Year (assuming no
change in your base salary and no transfer between positions during the year) if
100% of the Annual Corporate Financial Objectives are achieved, 100% of your
Annual Individual Performance Measures, if any, are met, and if the other
conditions to your receipt of your Incentive Award Payment set forth in or
established pursuant to this Plan are satisfied.
         b.       Effect on Incentive Award Payments if Annual Corporate
Financial Objectives are Not Achieved
         If less than 90% of the Annual Corporate Financial Objectives are
achieved, no Incentive Award Payment will be made under the Plan to any
participant other than eligible Merchant Associates, whose Incentive Award
Payment shall be determined pursuant to Section B.4.d. If 90% or more, but less
than 100%, of the Annual Corporate Financial Objectives are achieved, the
percentage of the Targeted Award Amount that an eligible participant will
receive for that Plan Year as an Incentive Award Payment shall be determined on
a sliding scale established by the Chief Executive Officer and approved by the
Compensation Committee as early as practicable after the beginning of the Plan
Year, subject to reduction as provided in Section B.4.c. and, with respect to
Merchant Associates, subject to reduction or addition as provided in
Section B.4.d. If 100% or more of the Annual Corporate Financial Objectives are
achieved, an eligible participant will receive as an Incentive Award Payment
100% of the Targeted Award Amount, subject to reduction as provided in
Section B.4.c. and, with respect to Merchant Associates, subject to reduction or
addition as provided in Section B.4.d. In no event will the Incentive Award
Payment to a participant for a Plan Year exceed the Participant’s Targeted Award
Amount for the Plan Year (except as otherwise provided in Section B.4.d. with
respect to Merchant Associates) and all Incentive Award Payments shall be
subject to reduction as provided in Section B.4.c. if the Annual Individual
Performance Measures of the applicable participant, if any, are not achieved, or
to reduction or addition as provided in Section B.4.d. with respect to Merchant
Associates, and to Section B.2. The Compensation Committee shall determine the
percentage of the Annual Corporate Financial Objectives that have been achieved
for a Plan Year, which determination shall be final and binding.

4



--------------------------------------------------------------------------------



 



         c.       Reductions if Annual Individual Performance Measures Are Not
Achieved
         This Section B.4.c. applies only to eligible participants (except
Merchant Associates) who are subject to Annual Individual Performance Measures.
With respect to each Executive Officer (other than the Chief Executive Officer
or as otherwise determined by the Compensation Committee) and each other
eligible participant (other than a Merchant Associate) that the Incentive
Committee determines should be subject to Annual Individual Performance
Measures, the Chief Executive Officer after the beginning of each Plan Year
shall establish Annual Individual Performance Measures and a weighting of the
Annual Individual Performance Measures. After the end of the Plan Year, the
Chief Executive Officer shall determine the composite percentage of the Annual
Individual Performance Measures that a participant achieved, which determination
shall be final and binding. The Chief Executive Officer’s Annual Individual
Performance Measures shall be established by the Compensation Committee after
the beginning of each Plan Year and weighted by the Compensation Committee.
After the end of the Plan Year, the Compensation Committee shall determine the
composite percentage of the Annual Individual Performance Measures that the
Chief Executive Officer achieved, which determination shall be final and
binding. That percentage so determined by the Chief Executive Officer (or, with
respect to the Annual Individual Performance Measures for the Chief Executive
Officer, by the Compensation Committee) shall be multiplied by 40% of the
Incentive Award Payment that participant would have received under
Section B.4.b. (i.e., based upon the extent to which the Annual Corporate
Financial Objectives were achieved) if 100% of the Annual Individual Performance
Measures had been achieved, and the product of such multiplication shall be
added to 60% of the Incentive Award Payment that participant would have received
under Section B.4.b. (i.e., based upon the extent to which the Annual Corporate
Financial Objectives were achieved) if 100% of the Annual Individual Performance
Measures had been achieved (subject to further pro-ration or elimination, if
any, provided for in Section B.2.) to determine the participant’s Incentive
Award Payment for that Plan Year.
         d.       Modification of Incentive Award Payments for Merchant
Associates
         This Section B.4.d. applies only to Merchant Associates. With respect
to eligible Merchant Associates, the Incentive Award Payment shall be determined
pursuant to this Section B.4.d., and Section B.4.c. shall not be applicable
notwithstanding anything to the contrary provided in any other Section or
Subsection of this Plan. The Chief Executive Officer after the beginning of the
Plan Year shall establish Annual Individual Performance Measures, if any, for
the Merchant Associates based on performance against Wilsons Leather’s gross
margin plan, which gross margin plan may be based on gross margin dollars, gross
margin return on inventory or such other gross margin objectives as the
Compensation Committee may determine and may be a Company gross margin plan or a
business unit gross margin plan applicable to Merchant Associates in that unit,
as determined by the Compensation Committee. As soon as practical after the
beginning of the Plan Year, the Incentive Committee shall determine the

5



--------------------------------------------------------------------------------



 



percentage of the Incentive Award Payment for Merchant Associates that shall be
based on the achievement of Annual Corporate Financial Objectives (the
“Corporate Objectives Percentage”) and the percentage of the Incentive Award
Payment for Merchant Associates that shall be based on the achievement of the
Annual Individual Performance Measures, if any, (the “Gross Margin Percentage”).
The sum of the Corporate Objectives Percentage and the Gross Margin Percentage
shall equal 100%. The Incentive Award Payment for each eligible Merchant
Associate for a Plan Year shall consist of two components: (i) the Corporate
Objectives Percentage multiplied by 100% of the Incentive Award Payment the
Merchant Associate would have received pursuant to Section B.4.b. (i.e., based
upon the extent to which the Annual Corporate Financial Objectives were
achieved) if the Merchant Associate had not been subject to Annual Individual
Performance Measures, and (ii) the Gross Margin Percentage multiplied by the
Merchant Specific Amount. For this purpose, the Merchant Specific Amount shall
be 0 if Wilsons Leather’s gross margin plan is not achieved for the Plan Year,
100% of the participant’s Targeted Award Amount if Wilsons Leather’s gross
margin plan is achieved but not exceeded for the Plan Year and a percentage of
the Targeted Award Amount determined pursuant to the sliding scale established
by the Chief Executive Officer and approved by the Compensation Committee as
early as practical after the beginning of the Plan Year (not less than 100% of
the participant’s Targeted Award Amount and not to exceed 150% of the
participant’s Targeted Award Amount) if Wilsons Leather’s gross margin plan is
exceeded for the Plan Year. Notwithstanding the foregoing, the Merchant Specific
Amount may be reduced in the discretion of the Incentive Committee after the end
of the Plan Year to the extent determined by the Incentive Committee if Wilsons
Leather’s inventory levels exceed those provided in Wilsons Leather’s plan.
         e.       Incentive Award Payments in Addition to Pool Payments
         The Incentive Award Payments made pursuant to this Section B.4. are in
addition to the Incentive Pool payments to be made pursuant to Section B.5.
5.      Pool Payments
         a.       Total Pool
         To the extent that more than 100% of the Annual Corporate Financial
Objectives are achieved in a Plan Year, 20% of the excess shall constitute the
incentive pool (the “Incentive Pool”). Not more than the amount of the Incentive
Pool shall be distributed among the eligible participants pursuant to this
Section B.5. For purposes of this Section B.5.a., the amount of the
distributions among the eligible participants shall be deemed to include all
payroll taxes of Wilsons Leather. The only Executive Officers who shall receive
distributions from the Incentive Pool for a Plan Year are Executive Officers who
also receive Incentive Award Payments for that Plan Year under Section B.4,
unless otherwise provided by the Compensation Committee. The only participants
other than Executive Officers who shall receive distributions from the Incentive
Pool for a Plan Year are participants who also receive Incentive Award Payments
for that Plan Year under Section B.4, unless otherwise provided by the Incentive
Committee.

6



--------------------------------------------------------------------------------



 



         b.       Distribution Among Participants
         As soon as practicable after the later of beginning of the Plan Year or
the date a person becomes an eligible participant, the Incentive Committee shall
establish an amount in dollars that the eligible participant shall be entitled
to receive from the Incentive Pool for that Plan Year for each $1,000,000 in
excess of Annual Corporate Financial Objectives for that Plan Year (pro-rated
for amounts that are less than $1,000,000). With respect to Executive Officers,
such amounts shall be approved by the Compensation Committee. The Incentive
Committee shall have discretion to adjust such dollar amounts in the event of
promotions, changes from part-time status to full-time status, from full-time
status to part-time status or changes in part-time status, but shall not be
required to do so. The initial dollar amounts for distribution from the
Incentive Pool to each eligible participant in the event the Annual Corporate
Financial Objectives are exceeded shall be included in the personalized award
sheet provided to each participant. Notwithstanding anything herein stated,
(i) no participant will be entitled to any distribution from the Incentive Pool
for a Plan Year in which the participant does not receive an Incentive Award
Payment, unless otherwise provided by the Compensation Committee or the
Incentive Committee, as applicable, (ii) if the total distributions to be made
pursuant to this Section B.5. would otherwise exceed the amount of the Incentive
Pool, the distributions will be pro-rated among the eligible participants based
on ratios equal to what they would have received if the Incentive Pool had not
been capped at 20% of the amount in excess of 100% of the Annual Corporate
Financial Objectives, and (iii) distributions to a participant from the
Incentive Pool shall be limited by Section B.6. Total distributions pursuant to
this Section B.5. may be less than, but not more than, the total amount of the
Incentive Pool.
6.      Maximum Payment
         Notwithstanding anything to the contrary provided in this Plan, the
total payment for any Plan Year to any participant under this Plan (the sum of
the participant’s Incentive Plan Award and the payment to the participant from
the Incentive Pool) shall not exceed 200% of the participant’s base salary
established during the annual review process conducted by Wilsons Leather as
early as practicable after the beginning of the year, adjusted to reflect any
changes in a participant’s base salary during the Plan Year (subject to the
pro-ration provisions set forth in Section B.2.b.).
7.      General Provisions
         a.       Plan Year
         This Plan operates on a “Plan Year” that ends on the Saturday nearest
January 31st of each year.

7



--------------------------------------------------------------------------------



 



         b.       Tax Withholding
         Wilsons Leather may withhold from any payment to a participant under
this Plan an amount sufficient to cover any required withholding taxes,
including the participant’s social security and Medicare taxes (FICA) and
federal, state and local income taxes with respect to income arising from the
payment. All amounts withheld shall be treated for purposes of this Plan as
payments or distributions to the participant with respect to whom the
withholding was made by Wilsons Leather.
C.       RIGHTS OF THE PARTICIPANT
          This Plan is not an employment agreement and does not ensure or
evidence to any degree the continued employment of any participant for any time,
period or position. If a participant is covered by a written employment
agreement that specifically refers to this Plan, the participant’s rights and
benefits shall be governed by the terms of the employment agreement to the
extent inconsistent with this Plan.
          No participant shall, by virtue of this Plan, have any interest in any
specific asset or assets of Wilsons Leather or any of its direct or indirect
subsidiaries. A participant has only an unsecured right to receive an Incentive
Award Payment and payment from the Incentive Pool, if any, in accordance with,
and at the time specified by, the Plan.
D.       RIGHTS OF WILSONS LEATHER
          Wilsons Leather reserves the right to change, amend, or terminate this
Plan at any time, with or without notice to participants. Any changes,
amendments or Plan termination may be made only by the Board of Directors of
Wilsons Leather (the “Board”) or delegated by the Board by express delegation to
the Compensation Committee.

8